Citation Nr: 1757677	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of right knee torn medial meniscus, currently evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in St. Petersburg, Florida, that awarded evaluations of 20 percent for service-connected residuals of right knee torn medial meniscus and 20 percent for right knee instability. 

In March 2016, September 2016, and March 2017, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the March 2017 Board remand, the RO obtained another VA examination to assess the severity of the Veteran's right knee disabilities.  During the June 2017 VA examination, the Veteran reported flare-ups of his right knee during which he was unable to straighten his leg or his knee would lock up, pain was worse with bending, and his knee would give way.  However, the VA examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repetitive use over time or during flare-ups because the examination was not conducted after repetitive use over time or during a flare-up.  As such, the VA examiner did not opine as to the extent of any additional impairment on use or in connection with flare-ups in terms of range of motion loss in degrees.  The examiner merely noted that the Veteran had decreased range of motion of the right knee and arthritic changes, and that he was using a rolling walker and unable to stand for more than 5 minutes.  


A recent September 2017 Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 26 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given. It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  As the VA examiner did not provide an adequate basis as to why such estimates could not be made, further VA medical assessment is necessary on remand.  See Sharp v. Shulkin, 26 Vet. App. 26, 33 (2017).

The Board also notes inconsistencies in the June 2017 VA examination.  For example, the VA examiner noted that the Veteran did not experience interference with standing or disturbance of locomotion, but then later noted that the Veteran was unable to stand for more than 5 minutes and used a rolling walker to ambulate.  The VA examiner also noted that there was no history of recurrent effusion but prior VA examiners found such a history.  See October 2016 and April 2016 VA Examination Reports.  Such inconsistencies should be considered in the new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records, including records dated from June 2017 to the present.

2.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected right knee disabilities.  The claims file must be made available for review and the examiner must note that a review was completed.  All indicated tests and studies must be completed, to include testing for pain on active and passive motion, and in weightbearing and non-weightbearing.

The examiner must address functional impairment, if any, during flare-ups or when the knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record. 

If the Veteran no longer experiences flare-ups of the knee, this should be made clear.  The examiner should then review the record and elicit any information deemed necessary from the Veteran to ascertain the functional impact, if any, the Veteran's prior history of flare-ups had at the time.

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.

3.  If any benefit sought on appeal is not granted, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




